Hon. Ii&r .D&m, .JrJr,           bpixlfon Ho0 v-649
Coun?y Attorne
Jid Wells Couue J                ,RoI   .Assrs&nt    of costs,
Alice,  Texas   -                       a$tw   placing an adult
                                        ~dofamlant au probation
  AttsntWiat   Bon.                     in 0 salary county,
  Parker Bllsey
Dear Sir:        :
            we refer to Jrour letters   in which you ask
if costs should be assesred against a defendant who
has been placed on probatfon after tionvfctfon      in a
criminal
 -      -  case fn a  salary Couut~$.   You have  not re-
ferrea us to any authority which distfnguafshes ,be-
Ween fee countLeg tid.silarf      countf&s concernfng
liability.  of a convicted defo&ant     for o6sts in a
~criminol case and we haw fOUZ&noWi         Therefore this
opfnion applies to both such., oounties,
                S&ctlon 31 of Artfcle    781b, V&rnonDs Code
of, Criminal.     Procedure p readsr
             “For the purpesr of ,detenining      .when
      fees are to be paid-to pay officer        or office,
      the placfng .of th,e defez@ant on probation
      tihall~be considered .a,flual   ditiposftfon    of
      that,case,   with+    the n~osslty     oft waiting
      for the’ termination of the period of proba,
      tfon ,or ‘su~spension Of 8eutencera
            .The lauguage. ‘ftir the purpebe of de$errin-
ing when’fees are to be paid to any ,offfcer      or offfcen
makes plain that ,a11 such fees becore due and payable
at the t.ire the defendant fs placed on probation so
that procass map issue therefor,       Language that is
plain Is not subject to constpuctioii.      The ,assessrent
and collection     of costs fs’not affected  by placing- the
defendant on probitfon.
Hen. Homer Dean, Jr.   - Page 2    (V-&1




             sec. 3.l of &%a 781by v. c. co r,
      vi%es that the febs are te be ?ail te t IF
      officers   at the time the defendant IS placrl
      en probation even though the case be trfe%
      in a salary county,
                                  Yeurs very truly,.
                            ATTOBl’iEY
                                     O=lUL      OF TSXA8




WTW rwb                           Assistant